

EXHIBIT 10.31


DATED                                            2011


















CITY INDEX LIMITED








and








NIGEL ROSE








SERVICE AGREEMENT




































--------------------------------------------------------------------------------



CONTENTS

--------------------------------------------------------------------------------

CLAUSE
1.DEFINITIONS    - 1 -
2.TERM OF APPOINTMENT    - 2 -
3.DUTIES    - 2 -
4.PLACE OF WORK    - 3 -
5.HOURS OF WORK    - 4 -
6.SALARY    - 4 -
7.BONUS    - 4 -
8.PENSION AND OTHER BENEFITS    - 4 -
9.EXPENSES    - 5 -
10.HOLIDAYS    - 5 -
11.INCAPACITY    - 6 -
12.CONFIDENTIAL INFORMATION    - 7 -
13.GARDEN LEAVE    - 7 -
14.POST-TERMINATION RESTRICTIONS    - 8 -
15.INTELLECTUAL PROPERTY    - 10 -
16.TERMINATION    - 11 -
17.OBLIGATIONS UPON TERMINATION    - 12 -
18.DISCIPLINARY AND GRIEVANCE PROCEDURES    - 13 -




--------------------------------------------------------------------------------



19.COLLECTIVE AGREEMENT    - 13 -
20.RECONSTRUCTION AND AMALGAMATION    - 13 -
21.NOTICES    - 13 -
22.VARIATION    - 14 -
23.COUNTERPARTS    - 14 -
24.THIRD PARTY RIGHTS    - 14 -
25.GOVERNING LAW AND JURISDICTION    - 14 -
26.ENTIRE AGREEMENT    - 14 -










--------------------------------------------------------------------------------




THIS AGREEMENT is dated                                 2011
BETWEEN
(1)
CITY INDEX LIMITED incorporated and registered in England and Wales with company
number 1761813 whose registered office is at Park House, 16 Finsbury Circus,
London EC2M 7EB (the Company); and

(2)
NIGEL ROSE (the Executive).

AGREED TERMS




--------------------------------------------------------------------------------




1.
DEFINITIONS

1.1.
In this agreement the following words shall have the following meanings:

Board means the board of directors of the Company (including any committee of
the board duly appointed by it).
Commencement Date means the date of commencement of the Executive's employment
under the terms of this agreement.
Confidential Information means information (whether or not recorded in
documentary form, or stored on any magnetic or optical disk or memory) which is
not in the public domain relating to the business, products, affairs and
finances of the Company or any Group Company for the time being confidential to
the Company or any Group Company and trade secrets including, without
limitation, technical data and know-how relating to the business of the Company
or any Group Company or any of its or their business contacts, including in
particular (by way of illustration only and without limitation) the names and
addresses of any customers, the charging structures, the financial information
and the marketing initiatives and strategy of the Company or any Group Company.
Group Company means a company which is from time to time a subsidiary or holding
company of the Company or a subsidiary (other than the Company) of a holding
company of the Company. In this clause "subsidiary" and "holding company" have
the same meanings as in section 1159 Companies Act 2006.
Incapacity means any sickness or injury which prevents the Executive from
carrying out his duties.
Staff Handbook means the Company's staff handbook as amended from time to time.
Termination Date means the date of termination of this agreement.


1.2.
The headings in this agreement are inserted for convenience only and shall not
affect its construction.

1.3.
A reference to a particular law is a reference to it as it is in force for the
time being taking account of any amendment, extension or re-enactment and
includes any subordinate legislation for the time being in force made under it.

1.4.
A reference to one gender includes a reference to the other gender.

2.
TERM OF APPOINTMENT

2.1.
The Company shall employ the Executive and the Executive shall serve the Company
on the terms of this agreement. The Executive's appointment under this agreement
shall commence on the Commencement Date and shall continue unless and until
terminated by either party giving to the other not less than twelve months'
prior notice in writing. The Executive's period of continuous employment
commenced on 1st March 2010.

2.2.
The Company's normal retirement age is 65.

2.3.
The Executive warrants that he is entitled to work in the United Kingdom without
any additional approvals and will notify the Company immediately if he ceases to
be so entitled.

3.
DUTIES

3.1.
The Executive shall serve the Company as Group Chief Financial Officer or in
such other role as the Company considers appropriate from time to time.

3.2.
This role is at Executive Director level within the City Index Group.

3.3.
During the period of this agreement the Executive shall:

(a)
unless prevented by Incapacity, devote the whole of his time, attention and
abilities to the business of the Company;

(b)
diligently exercise such powers and perform such duties as may from time to time
be assigned to him by the Board;

(c)
comply with all reasonable and lawful directions given to him by the Company;

(d)
promptly make such reports to the Board in connection with the affairs of the
Company on such matters and at such times as are reasonably required;

(e)
report his own wrongdoing and any wrongdoing or proposed wrongdoing of any other
employee or director of the Company to the Board immediately on becoming aware
of it; and

(f)
use his best endeavours to promote, protect, develop and extend the business of
the Company.

3.4.
The Executive shall comply with any rules, policies and procedures set out in
the Staff Handbook, a copy of which is available from the Human Resources
Department. The Company may amend the policies and procedures at any time. .

3.5.
All documents, manuals, hardware and software provided for the Executive's use
by the Company and any data or documents (including copies) produced, maintained
or stored on the Company's computer systems or other electronic equipment
(including mobile phones) remain the property of the Company.

3.6.
The Executive shall at all times comply with, and not use the Company or any
Group Company to breach or contravene any rules, regulations or requirements of
any regulatory body, code of conduct or statutory provision to which the
Executive, the Company and/or any Group Company is/are subject, including,
without limitation, the Financial Services and Markets Act 2000 and any rules,
regulations or procedures made by the Company and/or any Group Company.

3.7.
If, for the performance of the Executive's duties, the Executive is, in the
Company's opinion, required to be registered individually with the FSA (or any
successor) as a 'registered person' (or otherwise) in any one or more categories
(or other equivalent or necessary registration or licence) the Executive
undertakes that he shall:

(a)
supply the Company or any Group Company with all such information which the
Company or Group Company is required to supply to its regulators in relation to
such registration or licence and the Executive shall ensure that such
information is complete (including disclosure of any belief why such
registration might be delayed or refused), true, accurate and not misleading;
and

(b)
comply in all respects with the rules and requirements of such regulator
regarding "registered persons".

4.
PLACE OF WORK

4.1.
The Executive's normal place of work is at the Company's London office, Park
House, 16 Finsbury Circus, London EC2M 7EB or such other place as the Company
may from time to time reasonably require.

4.2.
The Executive agrees to travel on Company business (both within the United
Kingdom or abroad) as may be required for the proper performance of his duties
under this agreement.

4.3.
During this agreement the Executive shall not be required to work outside the
United Kingdom for any continuous period of more than one month.

5.
HOURS OF WORK

5.1.
The Executive's normal working hours shall be 37.5 hours per week, specific
start and finishing times to be determined in accordance with departmental
requirements. The Executive may be required to work such additional hours as may
be necessary for the proper performance of his duties without extra
remuneration.

5.2.
The Executive agrees that regulation 4 of the Working Time Regulations 1998
shall not apply to your employment by the Company. The Executive may terminate
his agreement to this provision on giving three months notice in writing to the
Company.

6.
SALARY

6.1.
The Executive shall be paid an initial salary of £165,000 per annum, increasing
to £200,000 effective 1st November 2010, less appropriate PAYE deductions, which
shall accrue from day to day and be payable monthly in arrears on or about the
21st of each month directly into the Executive's bank or building society.
During your final month of employment the Executive’s salary will only be paid
in arrears and on the final day of the Executive’s employment.

6.2.
The Executive's salary shall be reviewed by the Board annually, the first such
review to take place in April 2011. The Company is under no obligation to award
an increase following a salary review.

6.3.
The Company may deduct from the salary or any other sums owed to the Executive,
any money owed to the Company by the Executive.

7.
BONUS

7.1.
The executive shall be entitled to a guaranteed bonus payment of not less than
£100,000, payable in March 2011. Any additional payments will be determined by
the company in its absolute discretion, based on company and individual
performance. The executive will not be eligible for consideration to receive any
additional payments over and above the guaranteed bonus if the executive is not
in employment for any reason, is under notice of termination of employment or is
not performing his duties on the date any bonus is due to be paid, subject to
clause 17.1.

8.
PENSION AND OTHER BENEFITS

8.1.
A contracting out certificate under the Pensions Schemes Act 1993 is not
currently in force in respect of your employment.

8.2.
The Company may offer to make contributions to an individual personal pension
arrangement of your choice. If the Company does not choose to make contributions
at the level required by law from time to time, the Company will instead provide
access to a designated stakeholder pension scheme as required by law. The
Company will not make any contributions to such stakeholder scheme.

8.3.
The Company is prepared to make contributions to an individual personal pension
arrangement of your choice at 12% of your basic annual salary from 1st June
2010.

8.4.
The Company shall not contribute to your personal pension arrangements during
the first 3 months of your employment or during any period of notice, whether
given, received, worked or not.

8.5.
You shall be entitled to participate in the Company’s benefit schemes, which the
Company reserves the right to vary or withdraw.

9.
EXPENSES

9.1.
The Company shall reimburse all reasonable expenses wholly, properly and
necessarily incurred by the Executive in the course of carrying out his duties
under this agreement, subject to production of receipts or other appropriate
evidence of payment as required by the Company.

9.2.
The Executive shall abide by the Company's policies on expenses as communicated
to him from time to time.

10.
HOLIDAYS

10.1.
The Executive is entitled to 25 days' holiday during each holiday year, in
addition to the usual public holidays in England and Wales. The Executive will
be paid his normal basic remuneration during such holidays. The Company's
holiday year runs between 1 January and 31 December. If the Executive's
employment commences or finishes part way through the holiday year, the holiday
entitlement during that year shall be calculated on a pro-rata basis.

10.2.
The Company may require the Executive to take holiday on specific days as
notified to him.

10.3.
The Executive shall be entitled to carry forward up to 5 accrued but untaken
holiday days holiday which must be used by 31st March of the following holiday
year.

10.4.
The Executive shall not be entitled to receive holiday pay in lieu of untaken
holiday except as set out in clause 11.5.

10.5.
On termination of employment the Executive will be entitled to a payment in lieu
of any accrued but untaken holiday as at the date of termination. The amount of
the payment in lieu shall be calculated on the basis that each day of paid
holiday is equal to 1/260 of the Executive's salary. The Company reserves the
right to require the Executive to take any unused holiday entitlement during his
notice period, whether or not on Garden Leave.

10.6.
If the Executive has taken more holiday than his accrued entitlement at the date
the Executive's employment terminates, the Company shall be entitled to deduct
from the Executive's final salary payment one day's pay for each excess day.

11.
INCAPACITY

11.1.
If the Executive is absent from work for any reason, he must notify the Company
of the reason for absence in accordance with the sickness absence procedure in
the Employee Handbook.

11.2.
The Executive agrees to consent to a medical examination (at the Company's
expense) by a doctor nominated by the Company should the Company so require. The
Executive agrees that any report produced in connection with any such
examination may be disclosed to the Company and the Company may discuss the
contents of the report with the relevant doctor.

11.3.
Subject to the Executive complying with the Company's notification and
certification procedures above the Executive will be entitled to receive his
full salary (inclusive of any SSP due) for the first thirteen (13) weeks of
absence in any 12-month period.

11.4.
Should the Executive remain absent after the expiry of the thirteen week period
referred to above his entitlement will be to statutory sick pay only unless the
Company, in its absolute discretion, decides to extend the continuation of the
Executive's full salary or part thereof. The Company is not, however, under any
obligation to make any payment of salary in these circumstances.

11.5.
The Company reserves the right to withhold sick pay if the Executive is
certified as fit to work by the Company's doctor.

11.6.
For statutory sick pay purposes qualifying days shall be the Executive's normal
working days.

11.7.
If the Incapacity is or appears to be occasioned by actionable negligence,
nuisance or breach of any statutory duty on the part of a third party in respect
of which damages are or may be recoverable, the Executive shall immediately
notify the Board of that fact and of any claim, compromise, settlement or
judgment made or awarded in connection with it and all relevant particulars that
the Board may reasonably require. The Executive shall if required by the Board,
refund to the Company that part of any damages or compensation recovered by him
relating to the loss of earnings for the period of the Incapacity as the Board
may reasonably determine less any costs borne by him in connection with the
recovery of such damages or compensation, provided that the amount to be
refunded shall not exceed the total amount paid to the Executive by the Company
in respect of the period of Incapacity.

On and from the date that either the Executive or the Company has given notice
to terminate this Agreement in accordance with clause 17, the Executive will not
be entitled to any contractual payment of salary for any period of sickness
absence within the last calendar month of the notice period and will only be
entitled to payment of statutory sick pay. The provisions of this clause 11.7
apply irrespective of whether he has complied with the Company’s notification
and certification procedures and general terms relating to sickness absence.
12.
CONFIDENTIAL INFORMATION

12.1.
The Executive acknowledges that in the course of his employment under this
agreement he will obtain access to and use Confidential Information which is
critical to the Company's present and future commercial interests and continued
operation. The Executive agrees and acknowledges that all such Confidential

Information concerning the Company or any Group Company and/or its or their
customers or business is the exclusive property of the Company.
12.2.
The Executive shall not (except in the proper course of his duties), either
during his employment under this agreement or at any time after its termination
(howsoever arising), use or disclose to any person, company or other
organisation whatsoever (and shall use his best endeavours to prevent the
publication or disclosure of) any Confidential Information. This restriction
does not apply to:

(a)
any use or disclosure authorised by the Board or required by law; or

(b)
any information which is in the public domain other than through the Executive's
unauthorised disclosure; or

(c)
prevent the Executive from making a protected disclosure within the meaning of
section 43A Employment Rights Act 1996.

13.
GARDEN LEAVE

13.1.
Following service of notice to terminate this agreement by either party, or if
the Executive purports to terminate this agreement in breach of contract, the
Company may by written notice require the Executive not to perform any services
(or to perform only specified services) for the Company until the termination of
this agreement or a specified date (the Garden Leave Period).

13.2.
During the Garden Leave Period the Company shall be under no obligation to
provide any work to, or vest any powers in, the Executive, who shall have no
right to perform any services for the Company.

13.3.
During the Garden Leave Period the Executive shall:

(a)
continue to receive his salary and all contractual benefits in the usual way;

(b)
remain an employee of the Company and bound by the terms of this agreement;

(c)
not, without the prior written consent of the Board, attend his place of work or
any other premises of the Company;

(d)
not, without the prior written consent of the Board, contact or deal with (or
attempt to contact or deal with) any officer, employee, consultant, client,
customer, supplier, agent, distributor, shareholder, adviser or other business
contact of the Company or any Group Company; and

(e)
(except during any periods taken as holiday in the usual way) ensure that the
Board knows where he will be and how he can be contacted during each working day
and shall comply with any written requests to contact a specified employee of
the Company at specified intervals.


2



--------------------------------------------------------------------------------




14.
POST-TERMINATION RESTRICTIONS

14.1.
The Executive acknowledges that during the course of his employment under this
agreement, among other things, he will be privy to Confidential Information and
that the Executive will, at the Company's expense, make maintain and develop
valuable relationships with clients, customers, staff and third parties. The
Executive therefore covenants with the Company that he will not directly or
indirectly on his own behalf or on behalf of any other person, concern,
undertaking, firm or body corporate either during his employment or for a period
of twelve months following the Termination Date less any period spent on Garden
Leave pursuant to clause 13 above, in competition with the Restricted Business:

(a)
be engaged in or concerned in any capacity whatsoever in any business concern,
including but not limited to the following: IG Group, Saxobank, CMC Markets,
FXCM, London Capital Group, ODL, Gain Financial, Betfair Group, MF Global, GFT,
Spreadex, Spread Co, Worldspreads, Alpari, ETX, Gekko Global Markets, Finotec
Group, Cantor Index, Delta Index, Macquarie and Capital Spreads. This clause
shall not restrain the Executive from being engaged or concerned in any business
insofar as the Executive’s duties or work shall relate:

(i)
solely to geographical areas where the business concern is not in competition
with the Restricted Business; or

(ii)
to services or activities of a kind with which the Executive was not concerned
to a material extent and in relation to which he did not have access to any
Confidential Information during the Relevant Period.

(b)
solicit or canvass business from any person, firm or company who at any time
during the Relevant Period was a Restricted Customer;

(c)
solicit or canvass business from any person, firm or company who at any time
during the Relevant period was a Prospective Customer;

(d)
do business with or provide products or services to any person, firm or company
who at any time during the Relevant Period was a Restricted Customer;

(e)
do business with or provide products or services to any person, firm or company
who at any time during the Relevant Period was a Prospective Customer;

(f)
solicit or employ or cause to be employed, whether directly or indirectly, any
Employee whether or not this would be a breach of contract on the part of the
Employee.

14.2.
The Executive covenants with the Company that for a period of 12 months
following the Termination Date less any period spent on Garden Leave pursuant to
clause 13 he will not accept employment with, be engaged in or concerned in any
capacity whatsoever in any business concern which intends to compete


3



--------------------------------------------------------------------------------




with the Restricted Business, where the Executive either directly or indirectly
will be involved with or provided assistance to the business concern in setting
up a business in competition with the Restricted Business.
This clause shall not restrain the Executive from being engaged or concerned in
any business in so far as the Executive's duties or work shall relate:
(i)
solely to geographical areas where the business concern is not in competition
with the Restricted Business; or

(ii)
to services or activities of a kind with which the Executive was not concerned
to a material extent and in relation to which he did not have access to any
Confidential Information during the Relevant Period.

14.3.
For the purposes of this clause 14 the following expressions shall have the
following meanings:

Employee means any employee of the Company who has knowledge of Confidential
Information and who at any time during the Relevant Period was employed or
engaged by the Company in an executive or managerial capacity with whom during
the Relevant Period the Executive had material personal dealings;
Prospective Customer means any person, firm, company or other organisation with
whom the Company had negotiations or discussions regarding the possible supply
of any services by the Company during the Relevant Period and with whom at any
time during the Relevant Period the Executive was materially involved in such
negotiations or discussions.
Restricted Business means any business or activity carried out by the Company at
the Termination Date or at any time in the Relevant Period in which the
Executive was directly concerned in the course of his employment at any time in
the Relevant Period;
Restricted Customer means any person, firm, company or other organisation who
has engaged the Company to provide any services during the Relevant Period and
with whom at any time during the Relevant Period, the Executive had material
personal dealings in the course of his duties or with whom and to the
Executive's knowledge any employee or consultant of the Company under his
control had material dealings in the course of their duties for the Company
during the Relevant Period;
Relevant Period means the twelve month period ending with the Termination Date.
14.4.
The Executive agrees that the restrictions contained in this clause 14 are
reasonable and necessary for the protection of the legitimate interest of the
Company and the Group Companies. It is nevertheless agreed that if any of those
restrictions shall taken together or separately be held to be void or
ineffective for any


4



--------------------------------------------------------------------------------




reason but would be held to be valid and effective if part of its wording were
deleted those restrictions shall apply with such deletions as may be necessary
to make it valid and effective.
15.
INTELLECTUAL PROPERTY

15.1.
The Executive shall immediately disclose to the Company any creative work, trade
mark, design, copyright (including without limitation the copyright in any
software), invention, process or improvement in procedure discovered developed
or produced by him alone or with others, to enable the Company to ascertain
whether it was discovered developed or produced wholly outside his normal
working hours and was wholly unconnected with his employment. The Executive
acknowledges and agrees that the copyright, design right, and all and any other
intellectual property rights in any works, trademarks, designs, inventions
(subject to the provisions of s39 of the Patents Act 1977), processes or
improvement in procedure (including without limitation the copyright in any
software) (Copyright Works) discovered, developed or produced by him alone or
with others (except only those originated conceived written or made by him
wholly outside his normal working hours which are wholly unconnected with his
employment) shall be the absolute property of the Company and until such rights
are fully and absolutely vested in the Company, he shall hold them in trust for
the Company absolutely.

15.2.
The Executive assigns to the Company by way of future assignment all copyright,
design right and other proprietary rights (if any) for the full terms thereof
throughout the World in respect of all copyright works trademarks and designs
originated, conceived, written or made by him (except only those works
originated, conceived, written or made by him wholly outside his normal working
hours which are wholly unconnected with his employment) during the period of his
employment by the Company.

15.3.
The Executive acknowledges and agrees that having regard to his skills and the
business of the Company and because of the nature of his duties and
responsibilities, he has an obligation to further the Company's and each Group
Company's undertaking and accordingly he acknowledges that any invention,
process or improvement in procedure (Invention) discovered or devised by him
which is related directly or indirectly to the business of the Company or any
Group Company or which is made directly or indirectly in consequence of his
employment by the Company (whether or not during his hours of work or using
Company property and whether or not discovered in the course of his duties)
shall be immediately disclosed to the Company (including full details thereof,
drawings, models and the like). The provisions of s39 of the Patents Act 1977
shall apply in determining whether an Invention is the property of the Company
(a Company Invention). If the Invention is a Company Invention, he shall hold it
in trust for the Company absolutely until such time as the Company Invention
shall be fully vested in the Company.

15.4.
The Executive agrees that he will at the request and expense of the Company
complete all necessary deeds and documents and take all action necessary
(including joining with the Company in any appropriate application in any
country) to vest any Company Invention and Copyright Works and all rights title
and interest to the same in the Company and to obtain for the Company the full
benefit of all patent trademark copyright and other forms of protection
throughout the World. The Executive hereby irrevocably appoints the Company as
his attorney to execute any such deeds and documents and to take such action to
enable the Company to enjoy the full benefit of any rights granted to it by this
clause 15.

15.5.
The Executive recognises the Company's need to be able to deal without fetter
any copyright work in the creation of which he may have been involved as a
result of his employment and he hereby irrevocably waives all moral rights as
defined in Chapter IV of Part I of the Copyright Designs & Patents Act 1988 in
which copyright or design right is vested in the Company whether by Clause 15 or
otherwise.

16.
TERMINATION

16.1.
Notwithstanding the provisions of clause 2.1, the Company may terminate the
Appointment with immediate effect without notice and with no liability to make
any further payment to the Executive (other than in respect of amounts accrued
due at the date of termination) if the Executive:

(a)
is guilty of any gross misconduct affecting the business of the Company or any
Group Company; or

(b)
commits any serious or repeated breach or non-observance of any of the
provisions of this agreement or refuses or neglects to comply with any
reasonable and lawful directions of the Company; or

(c)
is, in the reasonable opinion of the Board, negligent and incompetent in the
performance of his duties; or

(d)
is declared bankrupt or makes any arrangement with or for the benefit of his
creditors; or

(e)
is convicted of any criminal offence (other than an offence under any road
traffic legislation in the United Kingdom or elsewhere for which a fine or
non-custodial penalty is imposed) or any offence under any regulation or
legislation relating to insider dealing; or

(f)
fails or ceases to meet the requirements of any regulatory body whose consent is
required to enable him to undertake all or any of his duties under this
agreement or is guilty of a serious breach of the rules and regulations of such
regulatory body or of any compliance manual of the Company; or

(g)
becomes of unsound mind or a patient under any statute relating to mental
health; or

(h)
ceases to be eligible to work in the United Kingdom; or

(i)
is guilty of any fraud or dishonesty or acts in any manner which in the opinion
of the Board brings or is likely to bring the Executive or the Company into
disrepute or is materially adverse to the interests of the Company; or

(j)
is guilty of a serious breach of any rules issued by the Company from time to
time regarding its electronic communications systems; or

(k)
is unable by reason of Incapacity to perform his duties under this agreement for
an aggregate period of 13 weeks in any 52 week period even if, as a result of
such termination, the Executive would or might forfeit any entitlement to
benefit from sick pay under clause 11 of this agreement.

16.2.
The rights of the Company under clause 16.1 are without prejudice to any other
rights that it might have at law to terminate this agreement or to accept any
breach of this agreement by the Executive as having brought the agreement to an
end. Any delay by the Company in exercising its rights to terminate shall not
constitute a waiver thereof.

17.
OBLIGATIONS UPON TERMINATION

17.1.
On termination of this agreement (howsoever arising) the Executive shall:

(a)
immediately deliver to the Company all documents, books, materials, records,
correspondence, papers and information (on whatever media and wherever located)
relating to the business or affairs of the Company or its business contacts, any
keys, credit card and any other property of the Company which is in his
possession or under his control;

(b)
irretrievably delete any information relating to the business of the Company
stored on any magnetic or optical disk or memory and all matter derived from
such sources which is in his possession or under his control outside the
Company's premises; and

(c)
provide a signed statement that he has complied fully with his obligations under
clause 17.1.

17.2.
On termination of this agreement howsoever arising the Executive shall not be
entitled to any compensation for the loss of any rights or benefits under any
share option, bonus, long-term incentive plan or other profit sharing scheme
operated by the Company in which he may participate.

18.
DISCIPLINARY AND GRIEVANCE PROCEDURES

18.1.
The Executive is subject to the Company's disciplinary and grievance procedures,
copies of which are available from the Human Resources Department. These
procedures do not form part of the Executive's contract of employment.

18.2.
The Company may at any time suspend the Executive on full pay during any
disciplinary investigation.

19.
COLLECTIVE AGREEMENT

There is no collective agreement which directly affects the Appointment.
20.
RECONSTRUCTION AND AMALGAMATION

If the Appointment is terminated at any time by reason of any reconstruction or
amalgamation of the Company, whether by winding up or otherwise, and the
Executive is offered employment with any concern or undertaking involved in or
resulting from such reconstruction or amalgamation on terms which (considered in
their entirety) are no less favourable to any material extent than the terms of
this agreement, the Executive shall have no claim against the Company or any
such undertaking arising out of or connected with such termination.
21.
NOTICES

21.1.
Any notice given under this agreement shall be in writing and signed by or on
behalf of the party giving it and shall be served by delivering it personally,
or sending it by pre-paid recorded delivery or registered post to the relevant
party at (in the case of the Company) its registered office for the time being
and (in the case of the Executive) his last known address. Any such notice shall
be deemed to have been received:

(a)
if delivered personally, at the time of delivery;

(b)
in the case of pre-paid recorded delivery or registered post, 48 hours from the
date of posting; and

21.2.
In proving such service it shall be sufficient to prove that the envelope
containing such notice was addressed to the address of the relevant party and
delivered either to that address or into the custody of the postal authorities
as a pre-paid recorded delivery or registered post.

22.
VARIATION

No variation of this agreement shall be valid unless it is in writing and signed
by or on behalf of each of the parties.
23.
COUNTERPARTS

This agreement may be executed in any number of counterparts, each of which,
when executed, shall be an original, and all the counterparts together shall
constitute one and the same instrument.
24.
THIRD PARTY RIGHTS

The Contracts (Rights of Third Parties) Act 1999 shall not apply to this
agreement and no person other than the Executive and the Company shall have any
rights under it. The terms of this agreement or any of them may be varied,
amended or modified or this agreement may be suspended, cancelled or terminated
by agreement in writing between the parties or this agreement may be rescinded
(in each case), without the consent of any third party.
25.
GOVERNING LAW AND JURISDICTION

25.1.
This agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with English law.

25.2.
The parties irrevocably agree that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim that arises out of or in
connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims).


5



--------------------------------------------------------------------------------




26.
ENTIRE AGREEMENT

Each party on behalf of itself acknowledges and agrees with the other party
that:
(a)
this agreement constitutes the entire agreement and understanding between the
Executive and the Company and supersedes any previous agreement between them
relating to the Appointment (which shall be deemed to have been terminated by
mutual consent);

(b)
in entering into this agreement neither party has relied on any Pre-Contractual
Statement; and

(c)
the only remedy available to each party for breach of this agreement shall be
for breach of contract under the terms of this agreement and no party shall have
any right of action against any other party in respect of any Pre-Contractual
Statement.

Nothing in this agreement shall, however, operate to limit or exclude any
liability for fraud.


This AGREEMENT has been executed as a Deed on the date stated above:
Signed on behalf of the PARTIES




 
/s/ Martin Belsham                
For and on behalf of CITY INDEX LIMITED
 
I agree to the above terms
 


/s/ Nigel Rose                    


NIGEL ROSE


9/3/11                        
Date
 

6

